                  Case 5:20-cv-03053-SVK Document 16 Filed 05/12/20 Page 1 of 1
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     JEANETTE MERCADO                                             20-cv-03053-SV
                                                     )   Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE
 6   EBAY INC.                                       )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I,Howard M. Bushman                      , an active member in good standing of the bar of
 9    Florida                      , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Plaintiff                                    in the
                                                                Alan Kang
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      The Moskowitz Law Firm, PLLC, 2 Alhambra            AK LAW, A.C.P.C., 333 City Blvd. West, 17th Floor,
14    Plaza, Suite 601, Coral Gables, FL 33134            Orange, CA 92868-5905
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (305) 740-1423                                      (714) 388-6937
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    howard@moskowitz-law.com                            alan@aklawacpc.com
         I am an active member in good standing of a United States Court or of the highest court
17
     of another State or the District of Columbia, as indicated above; my bar number is: 364230       .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 05/12/20                                               Howard M. Bushman
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Howard M. Bushman                          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: May 12, 2020
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
